DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.
The Applicant’s amendment filed on December 30, 2021 was received.  Claims 1, 5, 8-11, 18 and 21 were amended.  Claims 12 and 15-16 remain withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued March 8, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a liquid etchant being disposed with said graphene deposition chamber (claim 21), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a liquid etchant being disposed with said graphene deposition chamber, enabling said polymer to be etched prior to entering said graphene deposition chamber.

Claim Rejections - 35 USC § 112
The claim rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph on claim 17 is withdrawn because the claim has been canceled.
Claims 1, 3-6, 8-11, 13-14 and 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim 1-line 18, recites the limitation "a graphene dispersion".  It is unclear if this graphene dispersion is different than the previously recited graphene dispersion in line 10.  For purposes of compact prosecution, the limitation will be interpreted as the graphene dispersion.
In regards to claim 21, the phrase of “a liquid etchant being disposed with said graphene deposition chamber” is unclear as to how the liquid etchant would be disposed with the chamber.  Is the liquid etchant which is assumed to be within a vessel, attached to the chamber or spaced apart from the chamber?   The specification and the drawings do not give clarity to the liquid etchant being disposed the chamber.

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8-11, 13-14 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2007/0131164) in view of Joon-Suk Oh et al.; Chemically-Modified Graphene Sheets as an Active Laver for Eco-Friendly Metal Electroplating on Plastic Substrates: Thin Solid Films, 521 pp. 270-274, Lin (US 2016/0026846) and Joshi (US 2011/0014492).
In regards to claims 1 and 24-26, Park teaches a plating system comprising: 
a substrate roller (111, film feeder roller) which feeds a polyimide film (5, polymer film) (fig. 1-2; para. 38-39, 59);
a coupling process part (40) and a catalyst-adding process part (50) (graphene deposition chamber) which receives the film, where the parts each comprise a liquid bath (210) which hold a liquid medium which a material to be applied onto the film (fig. 1, 3, 5; para. 36, 152-154, 157-159);
an under-plating part (60) and a plating part (70) (metallization chamber) are provided downstream of the catalyst-adding process part, where the parts each comprises a liquid bath 
a taking-up roller (570, winding up roller) collects the metal plated film (fig. 7, para. 176-177).
Park does not explicitly teach the a graphene dispersion comprising multiple graphene sheets and an conductive filler dispersed in a first liquid medium and an adhesive resin dissolved in said first liquid medium, wherein said graphene deposition chamber is operated to deposit said graphene sheets and said optional conductive filler to at least a primary surface of said polymer film for forming a graphene-coated polymer film and forming the graphene coated polymer film using the graphene dispersion result in multiple graphene sheets contain single-layer or few-layer graphene sheets selected from a pristine graphene material having essentially zero % of non-carbon elements, or a non-pristine graphene material having 0.001% to 25% by weight of non-carbon elements wherein said non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof.
	However, Oh teaches a graphene oxide dispersion is applied onto a film and the reduced graphene oxide coated film is then provided in a nickel electroplating plating bath comprising a nickel electroplating solution to form a nickel metalized film (pg. 271).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the graphene oxide dispersion and nickel electroplating solution of Oh onto the plating part and coupling process part of Park because Oh teaches it will provide a PET film metalized with Ni without any voids (abstract).

However, Lin teaches coating onto a film substrate, where a coating of an adhesive component and a conductive component are applied to the film (para. 16-17, 22-24).  Lin teaches the components are used to bond the applied material onto the substrate (para. 24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the adhesive component and a conductive component of Lin onto the liquid dispersions of Park and Oh because Lin teaches it will aid in bonding of the applied material to the substrate.
Further regarding claims 1 and 24-26, Park, Oh and Lin as discussed above, but do not explicitly teach the thickness of surface metalized polymer film in the range of 10-nm to 5-mm.
However, the particular thickness of the substrate or surface metalized polymer film represents a recitation directed to a particular type of substrate, processing materials or product which do not limit an apparatus (MPEP2115).
Alternatively, Joshi teaches total thickness of sheets in the range of 10m to 5mm (para. 221, 232).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the sheet thickness of Joshi onto the polymer film of Park, Oh and Lin because Joshi teaches it provide good properties (para. 4-6).

In regards to claims 3-4, Park, Oh, Lin and Joshi as discussed above, where Oh teaches plating solution comprises a chemical plating solution comprising a metal salt dissolved in water (pg. 271).
In regards to claims 5-6, Park, Oh, Lin and Joshi as discussed above, where Lin teaches a conductive filler comprises metal nanowire selected from gold or maybe a material furan (para. 23).
In regards to claims 8 and 10-11, Park, Oh, Lin and Joshi as discussed above, where Lin teaches the adhesive resin comprises neopentyl glycol (NPG) or an ester resin such diglycerol tetraglycidyl ether or trimethylolethane triglycidyl ether (para. 20, 24).
In regards to claim 9, Park, Oh, Lin and Joshi as discussed above, where Lin teaches an adhesive resin contains a curing agent of epoxy silane compound in an amount of 1 to 30 parts by weight based on 100 parts by weight of the adhesive resin (para. 24).
In regards to claims 13-14, 18 and 20, Park, Oh, Lin and Joshi as discussed above, but do not explicitly teach the graphene sheets contain a functional group attached thereto to make the graphene sheets exhibit a negative Zeta potential from -55 mV to - 0.1 mV; or graphene sheets contain a chemical functional group selected from alkyl or aryl silane, alkyl or aralkyl group, hydroxyl group, carboxyl group, amine group, sulfonate group (--SO3H), aldehydic group, quinoidal, fluorocarbon, or a combination thereof; or adhesive resin is in an amount having an adhesive-to-graphene weight ratio from 1/5000 to 1/10; or first liquid medium further contains a catalytic metal or its precursor, selected from cobalt, nickel, copper, iron, manganese, tin, zinc, lead, bismuth, silver, gold, palladium, platinum, an alloy thereof, or a combination thereof.

Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  
As Park, Oh, Lin and Joshi teach the structural limitations of the claim, one would be capable of using graphene sheets and the liquid medium composition as claimed within the above discussed apparatus.
In regards to claim 17, Park, Oh, Lin and Joshi as discussed above, where Park teaches the film is a polyimide film (plastic) (para. 59).
In regards to claim 19, Park, Oh, Lin and Joshi as discussed above, where Oh teaches the plated metal comprises nickel (pg. 271).
In regards to claim 21-23, Park, Oh, Lin and Joshi as discussed above, where Park teaches an etching process part (20, etching chamber) with a liquid bath (210) which holds an etching solution (250) of chromic acid (fig. 1, 4; para. 55-58).

Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive. 

The combination of Park, Oh, Lin, and Angelopoulos do not obviate Claim 1-11, 13, 14, and 17-23 since Claim 1 has been amended to include the following limitation: “having a thickness from 10 nm to5 mm.”.

In response to Applicant’s arguments, please consider the following comments:
As expressed above, the particular thickness of the substrate or surface metalized polymer film represents a recitation directed to a particular type of substrate, processing materials or product made which do not limit an apparatus (MPEP2115).  Also, a new ground(s) of rejection is made in view of Park, Oh, Lin and Joshi is presented above to show it was known in the art that coated substrate with a thickness within the claimed range.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Binu Thomas/Primary Examiner, Art Unit 1717